Orders dismissing writ of habeas corpus and writ of coram, nobis affirmed. Defendant has failed to show any ground upon which either of the writs brought could be properly sustained. However, without deciding what the *1031action of this court would be, if defendant, who now has counsel and therefore now has direct access to the minutes of the trial which resulted in his conviction can show that he was prejudiced as the result of any right of which he was deprived on the appeal to this court, defendant is free to make application to this court for a reconsideration of its original order affirming the conviction. Concur — Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.